 4:18-cr-03088-JMG-CRZ Doc # 974 Filed: 10/06/20 Page 1 of 4 - Page ID # 7995




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:18-CR-3088

vs.
                                                        FINAL ORDER
JUAN PABLO SANCHEZ DELGADO                             OF FORFEITURE
a/k/a "Pablo", ANTONIO DE JESUS
CASTRO a/k/a "Tony", and
MAGDALENA CASTRO BENITEZ
a/k/a "Nena",

                    Defendants.


      This matter is before the Court on the plaintiff's Motion for Final
Forfeiture (filing 973) with respect to the above-captioned defendants. For the
reasons set forth below, the government’s motion will be granted.
      On August 18, 2020, the Court entered an Amended Preliminary Order
of Forfeiture (filing 970), forfeiting defendants' interest in the subject property
pursuant to 8 U.S.C. § 1324, 18 U.S.C. § 982(a)(6) and (b)(1) and 21 U.S.C. §
853. Each of the above-captioned defendants has pled guilty to conspiring to
harbor aliens in the superseding indictment, and admitted the forfeiture
allegation. Filing 453 at 1; filing 317 at 1; filing 436 at 1; see filing 475 at 26;
filing 343 at 13-15; filing 499 at 22. On September 28, 2020, the Court entered
a Second Amended Preliminary Order or Forfeiture (filing 972) modifying the
subject property, but renewing its order regarding Real Property located at
2139 Bledsoe Lane, Las Vegas, Nevada, 89156.
      On February 4, 2020, the United States filed a Declaration of Publication
(filing 861) regarding the posting of a Notice of Criminal Forfeiture on an
official internet government forfeiture site—www.forfeiture.gov—for at least
 4:18-cr-03088-JMG-CRZ Doc # 974 Filed: 10/06/20 Page 2 of 4 - Page ID # 7996




thirty consecutive days, beginning on December 2, 2019, as required by Supp.
Admiralty and Maritime Claims R. G(4)(a)(iv)(C). The Court has been advised
by the plaintiff that no petitions have been filed with respect to this property,
and from a review of the Court file, the Court finds no petitions have been filed.
Filing 973.
      So, the plaintiff's motion for final order of forfeiture should be granted.


      IT IS ORDERED:


      1.      The plaintiff's Motion for Final Order of Forfeiture (filing 973) is
              granted.


      2.      All right, title and interest is hereby forever barred and foreclosed
              in real property located at: 2139 Bledsoe Lane, Las Vegas, Nevada,
              89156, and more particularly described as:


                    All that real property situated in the County of Clark,
                    State of Nevada, bounded and described as follows:


                    Parcel One (1): That portion of the Northwest Quarter
                    (NW 1/4) of Section 21, Township 20 South, Range 62
                    East, M.D.B. & M., described as:


                    Commencing      at   the   Southwest    corner   of    the
                    Northwest Quarter (NW 1/4) of said Section 21;
                    Thence North 89 degrees 45' 48" East, along the South
                    line thereof, a distance of 1675.04 feet to a point;




                                         -2-
4:18-cr-03088-JMG-CRZ Doc # 974 Filed: 10/06/20 Page 3 of 4 - Page ID # 7997




                Thence North 02 degrees 28' 40" West, and parallel to
                the West line of the Northwest Quarter (NW 1/4) of
                said Section 21, a distance of 914.00 feet, the True
                Point of Beginning; Thence North 0 degree 28' 40"
                West, a distance of 79 feet to a point;
                Thence North 89 degrees 45' 48" East, a distance of
                325 feet to a point;
                Thence South 0 degree 28' 40" East, a distance of 79
                feet to a point;
                Thence South 89 degrees 45' 48" West, a distance of
                325 feet to the True Point of Beginning.


                Parcel Two (2): That portion of the Northwest Quarter
                (NW 1/4) of Section 21, Township 20 South, Range 62
                East, M.D.B. & M., described as:


                Commencing         at   the   Southwest   corner   of   the
                Northwest Quarter (NW 1/4) of said section 21;
                Thence North 89 degrees 45' 48" East, along the South
                line thereof, a distance of 1675.04 feet to a point;
                Thence North 0 degree 28' 40" West, and parallel to
                the West line of the Northwest Quarter (NW 1/4) of
                said Section 21, a distance of 993 feet, the True Point
                of Beginning; Thence North 0 degree 28' 40" West, a
                distance of 79 feet to a point;
                Thence North 89 degrees 45' 48" East, a distance of
                325 feet to a point;




                                        -3-
4:18-cr-03088-JMG-CRZ Doc # 974 Filed: 10/06/20 Page 4 of 4 - Page ID # 7998




                Thence South 0 degree 28' 40" East, a distance of 79
                feet to a point;
                Thence South 89 degrees 45' 48" West, a distance of
                325 feet to the True Point of Beginning.


    3.    The real property located at 2139 Bledsoe Lane, Las Vegas,
          Nevada, 89156 is hereby forfeited to the United States of America
          pursuant to 21 U.S.C. § 853(n).


    4.    The United States is directed to dispose of the real property located
          at 2139 Bledsoe Lane, Las Vegas, Nevada, 89156 in accordance
          with law.


    Dated this 6th day of October, 2020.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -4-
